—In a *660proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Housing Preservation and Development, dated July 12, 1996, which denied the petitioner’s application for succession rights to an apartment in a Mitchell-Lama building, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Garson, J.), entered July 18, 1997, which, inter alia, upon granting the cross motion of the respondent Lindsay Park Housing Corp., denied the petition and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with one bill of costs.
Pursuant to 28 RCNY 3-02 (p) (3), to succeed to the leasehold rights of a Mitchell-Lama apartment, one must be a “family member” as defined in 28 RCNY 3-02 (p) (2) (ii), and must have resided in the apartment with the former legal tenant for two years immediately prior to the tenant’s permanent vacatur of the apartment.
There is no dispute that the petitioner is the daughter of the tenant of record for the apartment. The agency denied the petitioner’s application for succession rights because she failed to establish that she had resided in the apartment with her mother, the tenant, for two years immediately prior to the mother’s death in February 1990. The determination was supported by a rational basis, and we decline to disturb it.
The petitioner’s remaining contentions are without merit. Bracken, J. P., Copertino, McGinity and Luciano, JJ., concur.